Case 3:19-cv-02074-G-BK Document 168 Filed 09/15/20          Page 1 of 4 PageID 9371



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff and Counter-Defendant,      )
                                            )
and                                         )
                                            )
WAYNE LAPIERRE,                             )
                                            )
      Third-Party Defendant,                )            CIVIL ACTION NO.
                                            )
VS.                                         )            3:19-CV-2074-G
                                            )
ACKERMAN MCQUEEN, INC.,                     )
                                            )
      Defendant and Counter-Plaintiff,      )
                                            )
and                                         )
                                            )
MERCURY GROUP, INC., ET AL.,                )
                                            )
      Defendants.                           )




                        JOINT STATUS REPORT ORDER

      In accordance with Rule 16(b), F.R. CIV. P., counsel are directed to confer for

the purpose of submitting a JOINT status report in this case.

      No meeting under Rule 26(f), F.R. CIV. P., as amended (“Rule 26(f)”), is

required. Also the parties are not required to submit a written report to the court

outlining a proposed discovery plan. See Rule 26(f).
Case 3:19-cv-02074-G-BK Document 168 Filed 09/15/20           Page 2 of 4 PageID 9372



      However, when the parties confer for the purpose of submitting a joint status

report in this case, they shall discuss their views and proposals concerning the issues

contained in Rule 26(f)(2)-(4).

      The report shall be ELECTRONICALLY FILED no later than October 5,

2020 (20 days from the date of this order) and shall address in separate paragraphs

each of the following matters:

             (1)    A brief statement of the nature of the case,
                    including the contentions of the parties.

             (2)    Any challenge to jurisdiction or venue.

             (3)    Any pending motions.

             (4)    Any matters which require a conference with
                    the court.

             (5)    Likelihood that other parties will be joined.

             (6)    (a) An estimate of the time needed for
                    discovery, with reasons, and (b) a
                    specification of the discovery contemplated.

             (7)    Requested trial date, estimated length of trial,
                    and whether jury has been demanded.

             (8)    Whether the parties will consent to trial (jury
                    or non-jury) before a United States
                    Magistrate Judge per 28 U.S.C.A. § 636(c).

             (9)    Prospects for settlement, and status of any
                    settlement negotiations.

             (10)   What form of alternative dispute resolution
                    (e.g., mediation, arbitration, summary jury

                                          -2-
Case 3:19-cv-02074-G-BK Document 168 Filed 09/15/20             Page 3 of 4 PageID 9373



                     trial) would be most appropriate for resolving
                     this case and when it would be most effective
                     (e.g., before discovery, after limited discovery,
                     at the close of discovery).

              (11)   Any other matters relevant to the status and
                     disposition of this case.

       Any differences between counsel as to the status of any of the above matters

must be set forth in the report.

       Plaintiff’s counsel is responsible for initiating the status conference and for

filing the status report. All counsel must participate in the conference.

       Failure to timely submit the status report may result in the imposition of

sanctions, including dismissal without further notice. See Rule 16(f), F.R. CIV. P.

       Unless otherwise stipulated or directed by order, the disclosures required by

Rule 26(a)(1), F.R. CIV. P., as amended, must be made within 30 days of the date of

this order.

       No portion of the joint status report shall be faxed. In addition, no facsimile

banners shall appear on any page of the joint status report.

       All questions regarding this order or any scheduling matters should be directed

to chambers (214.753.2310).




                                           -3-
Case 3:19-cv-02074-G-BK Document 168 Filed 09/15/20    Page 4 of 4 PageID 9374



     SO ORDERED.


September 15, 2020.

                                   ________________________________
                                   A. JOE FISH
                                   Senior United States District Judge




                                    -4-
